Citation Nr: 1507566	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for epistaxis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from May 2000 to September 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 and February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, and the Appeals Management Center (AMC) in Washington D.C., which denied service connection for bilateral hearing loss and implemented the Board's January 2013 award of service connection for epistaxis by assigning an initial noncompensable rating, effective September 16, 2004, respectively.  

The issue of entitlement to service connection for bilateral hearing loss was previously remanded by the Board in September 2009, May 2011, and January 2013.  

The Board denied the claim of entitlement to service connection for bilateral hearing loss in a June 2014 decision.  The Veteran appealed the June 2014 Board determination to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued an order granting the parties' Joint Motion for Partial Remand, vacating that part of the Board's decision which denied the claim of entitlement to service connection for hearing loss and remanding the case back to the Board.  

Of note, in the June 2014 decision, the Board remanded the claim of entitlement to a compensable rating for epistaxis for the issuance of a statement of the case (SOC).  It does not appear that a statement of the case has been issued with regard to this issue and as such the Board will once again remand this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The parties to the Joint Motion for Partial Remand (JMR) determined that a remand is necessary in order to obtain an additional etiology opinion.  

The JMR noted that examinations dated in October 2004, April 2007, December 2009, June 2011, and March 2013 included audiological test results which were invalid and unreliable due to inconsistent and unrepeatable responses.  The parties concluded that the audiological testing administered to the Veteran thus far does not produce sufficient evidence to adjudicate the claim.  The parties indicated that a VA Training Letter (TL), titled "Adjudicating Claims for Hearing Loss and/or Tinnitus," dated March 18, 2010, identifies four types of hearing loss:  conductive, sensorineural, mixed, and central hearing loss.  The TL provides that central hearing loss "is a rare condition that results from disease or injury of the brain...that...cannot be detected by routine audiological tests but requires special types of testing.  An individual with central hearing loss may be able to perceive sounds but has problems such as difficulty recognizing and interpreting the sounds even when peripheral hearing is normal...Veterans with a head injury (traumatic brain injury) may exhibit similar auditory complaints."  VA TL 10-02 at 3-4.  The parties found that considering that the previous five basic audiometric tests produced unreliable results, and the fact that the Veteran is service connected for peripheral vestibular disorder and tinnitus (both being inner ear conditions), VA's examination report should have included appropriate testing for other types of hearing loss as indicated in VA TL 10-02.  Consequently, the Veteran must be provided with a medical examination in accordance with the instructions provided in VA TL 10-02, with the VA audiologist being mindful of the Veteran's service connected conditions of peripheral vestibular disorder and tinnitus

Additionally, while the JMR suggested that the 2013 VA examination was inadequate because the VA audiologist provided an inadequate rationale when he concluded that any current hearing loss could not be due to service because Appellant's audiometric testing results were normal at service separation, citing to Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the examiner did not actually rely only on normal hearing at separation, but also on the fact that there were no significant shifts in hearing thresholds during service.  As such, the examiner's opinion does not appear to lack an adequate rationale.  Nevertheless, given the additional development requested in the JMR, the Board must once again remand this case.

As noted above, with regard to the issue of a compensable rating for epistaxis, no SOC appears to have been issued.  The Veteran submitted a statement received in April 2013 and indicated that he disagreed with the noncompensable rating assigned for the service connected epistaxis.  As such, a remand is required to provide the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss since service.  The examiner should conduct appropriate testing for other types of hearing loss as indicated in VA TL 10-02.  Following administration of any necessary testing, examination and interview of the Veteran, and review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss either began during or was otherwise caused by the Veteran's military service.  The examiner should also state whether any current hearing loss is caused or aggravated (made permanently worse) by the Veteran's service connected vestibular disorder and tinnitus.  

The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.  If further information is needed, the examiner should specify exactly what further information is necessary.

2.  Then readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

3.  With regard to the issue of entitlement to a compensable rating for epistaxis, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
 MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




